Citation Nr: 1232452	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  11-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from November 1950 to November 1954 and from October to November 1962.  

This appeal to the Board of Veterans' Appeal (Board) arises from an August 2011 decision of the Department of Veterans Affairs (VA), Regional Office (RO), which denied a service connection claim for tinnitus, and granted service connection for bilateral hearing loss, assigning an initial non-compensable evaluation effective from March 2011.  

The Veteran had requested a Board hearing as shown by his substantive appeal form received in December 2011.  In February 2012, he clarified that he wanted a travel Board hearing; and in March 2012, he changed his request to a video hearing.  In April 2012, he elected to withdraw his Board hearing requests entirely.  

A September 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's currently manifested tinnitus has been chronic and continuous since service, or that it is etiologically related to his period of active military service, to include acoustic trauma sustained therein.

2.  Audiological test results dated in December 2010 and June 2011 (both VA), reflect that the Veteran has demonstrated hearing deficit and speech recognition scores comporting with a non-compensable rating under mechanical application of the rating formula, and fail to indicate that the provisions of 38 C.F.R. § 4.86, relating to exceptional patters of hearing impairment, are for application in this case.

3.  The Veteran's bilateral hearing loss has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA and VII, Diagnostic Code 6100 (2011).

3.  The criteria for referral for an initial compensable disability rating for bilateral hearing loss on an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The Board finds that with respect to the service connection claim on appeal, the VCAA duty to notify was satisfied by letter sent to the Veteran in April 2011.  The letter addressed all required notice elements and was sent prior and subsequent to the unfavorable decision issued by the agency of original jurisdiction (AOJ) in March 2009.  With respect to the increased initial rating claim for bilateral hearing loss, the VCAA duty to notify was also satisfied by way of a letter sent to the Veteran dated in April 2011, addressing the elements of service connection prior to the grant of service connection for hearing loss.  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  This notice was provided in the April 2011 correspondence.  Subsequent adjudication of the claims on appeal was undertaken in a Statement of the Case (SOC) issued in October 2011 and in Supplemental SOCs issued in January and April 2012.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured the failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after the decision and readjudicating claim and notifying the claimant of such readjudication in the statement of the case).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's STRs have been obtained.  In addition, private treatment records and statements are on file and the Veteran and his spouse have provided lay statements for the record.  VA examinations were conducted in December 2010 and June 2011 (with a July 2011 addendum) which included pertinent medical information and opinions with supporting rationale.  The Veteran and his representative have not maintained that these examinations were in any way inadequate (but have provided "corrective information - discussed herein).  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed an original service connection claim for tinnitus in March 2011.  At that time, he indicated that his hearing loss and tinnitus were due to acoustic trauma in service.  He reported that he had served for 4 years with the United States Air Force as an aircraft mechanic on the flight line, working on numerous types of aircraft including F 84's, T 33's, C 130's and C 119's.  He mentioned that the constant and loud noise without hearing protection caused damage to his ears.  

The STR include the Veteran's enlistment examination report of November 1950, reflecting that clinical evaluation of the ears was normal.  A November 1954 discharge examination indicated that clinical evaluation of the ears was normal and that the Veteran denied having running ears or ear trouble.  A November 1960 enlistment examination report for reserve duty revealed that clinical evaluation of the ears was normal, as was neurological evaluation.  A November 1962 examination report also reflects that clinical evaluation of the ears was normal, as was neurological evaluation.  

A VA audiology note dated in December 2010 indicates that the Veteran gave a history of noise exposure in service and denied having tinnitus/ear noises.  Mild sloping to severe sensorineural hearing loss bilaterally, was assessed.  In addition, the record indicated that the Veteran did not have tinnitus.  A March 2011 record indicates that the Veteran was fitted for hearing aids; tinnitus was not mentioned. 

An April 2011 note for the file indicates that the Veteran reported receiving treatment for hearing loss and tinnitus from November 7, 1950 (the Veteran's first day of service).  It was noted that the earliest available VA records reflected were from December 2010.  A request for a search for earlier VA treatment records was made.

The file contains a lay statement from the Veteran's wife dated in May 2011.  She indicated that the Veteran had been hard of hearing since she met him in 1994, and that the condition had gotten progressively worse.

A VA audio examination was conducted in June 2011 and the claims file was reviewed.  The Veteran complained of both tinnitus and hearing loss.  He gave a history of working as a flightline mechanic during service, sustaining acoustic trauma from F-89 and F-84 bombers and from loud trucks, with no hearing protection.  The report also indicated that post-service, the Veteran was a farmer, worked in construction for 13 years, worked in a factory for 2 years and then, did computer work.  It was also mentioned that he was a hunter.  The Veteran described his tinnitus as bilateral and periodic, and reported that its onset was in approximately 2000.  

The examiner opined that there was a large difference in years between the onsets of hearing loss and tinnitus.  It was observed that given the wide variety of medically documented triggers for tinnitus and the wide time difference between the onset of problems, it was less likely than not that tinnitus was associated with hearing loss.  The examiner further noted that as the interval between a noise exposure and the onset of tinnitus increased, the possibility that tinnitus will be triggered by other factors increased.  It was mentioned that a more complete understanding of the mechanisms by which tinnitus is generated will be needed before the existence of delayed onset of noise-induced tinnitus cane be confirmed or rejected (according to the Institute of Medicine).  The examiner concluded that given that the interval between noise exposure and the onset of tinnitus was significant, no opinion regarding the etiology of the Veteran's tinnitus could be provided without resorting to mere speculation. 

In a statement provided in September 2011, the Veteran indicated that he had experienced tinnitus since he was in service, due to loud and constant noise of aircraft engines.  He indicated that he misunderstood the examiner during the VA examination due to his extreme hearing problem and stated that his had problems with tinnitus in and after service.    

In 2012, additional evidence was provided for the record consisting of excerpts from the "American Family Medical Association Family Medical Guide" relating to how the ear works; occupational hearing loss; and sound and noise levels. 

A. Service Connection - Tinnitus

The Veteran seeks service connection for tinnitus.  Tinnitus has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).

Generally, in order to prevail on the issue of service connection, there must be: (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Service connection for organic diseases of the nervous system, which may include tinnitus, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

In this case, Hickson element (1), evidence of disability has been established, as tinnitus was subjectively identified and essentially diagnosed upon VA examination of June 2011.  

With the establishment of a diagnosed disorder, the first element of the three-pronged service connection analysis in Hickson, has been met.  See Hickson, supra.  Under 38 C.F.R. § 3.303(b), the second and third Hickson elements may be established through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307; see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Tinnitus was not shown by virtue of medical records to have been present in service, at separation in 1954 or 1962, or for the span of many decades since separation from service.  

The Veteran himself has provided lay statements to the effect that he experienced acoustic trauma in service in conjunction with his MOS as an aircraft mechanic.  The Veteran is competent to provide such a history and it is found credible both given his service MOS and the fact that service connection has been established for bilateral hearing loss linked to acoustic trauma in service.  Even acknowledging that the Veteran's sustained acoustic trauma in service, there still must be competent and credible evidence presented establishing a nexus or relationship between currently diagnosed tinnitus and his military noise exposure.

It is noteworthy that post service evidence does not include any mention of ear problems, including tinnitus, during the almost 50 year period extending from the Veteran's discharge from service in 1962 until April 2011, when the Veteran's claim for benefits was filed.  Complaints of tinnitus or symptoms generally associated therewith were not initially documented in clinical records until June 2011.  In essence, there is a decades-long evidentiary gap between active service and the earliest post-service findings and complaints of tinnitus made in 2011.  This is evidence which tends to show that tinnitus has not been chronic and continuous since service.  Such a lengthy time interval between service and the Veteran's report of tinnitus or any ear problems, is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis. No such evidence has been presented in this case.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In June 2011, a VA examiner, taking into account both the Veteran's in-service history of acoustic trauma and his current complaints of tinnitus, opined that given the wide variety of medically documented triggers for tinnitus and the wide time difference between the onset of problems, it was less likely than not that tinnitus was associated with hearing loss.  The examiner further noted that as the interval between a noise exposure and the onset of tinnitus increased, the possibility that tinnitus will be triggered by other factors increased.  This negative opinion is found to carry significant weight and is supported by the evidentiary record. In addition, the file contains no competent medical opinion to the contrary and the Veteran has not provided any competent medical evidence to diminish its significant probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran maintains that he has experienced chronic and continuous symptoms of tinnitus in and since service.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Notably, in Charles v. Principi, 16 Vet. App. 370, 374 (2002), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus was among the disorders capable of lay observation, with the Veteran competent to render a continuity-of-symptomatology opinion.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As to credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).   

The Board has weighed the Veteran's statements as to continuity of symptomatology against the absence of documented complaints or treatment for tinnitus at any time during or after service until 2011 and found his remote recollections as to symptoms experienced in the distant past, made primarily in connection with a claim for benefits, to be less probative.  In this case, there is also evidence which actually contradicts the Veteran's report of continuous and chronic symptomatology of tinnitus in and since service.  As mentioned previously, separation examinations reports of 1954 and 1962 fail to document any lay or clinical indications of ear problems.  Moreover and significantly, post-service VA medical evidence dated in December 2010, prior to the Veteran's claim for benefits indicates, that he reported that he did not have tinnitus.  Similarly, a March 2011 record indicates that the Veteran was fitted for hearing aids; tinnitus was not mentioned at that time.  It was not until June 2011, and only after filing a service connection claim in April 2011 that he mentioned having symptoms of tinnitus.  However at that time, he reported that such symptoms began in 2000.  

The Board finds the aforementioned evidence to be highly probative both because of the temporal proximity to the claim for tinnitus and because his statements were made in conjunction with medical evaluation/treatment.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In a statement provided in September 2011, the Veteran indicated that he misunderstood the examiner during the 2011 VA examination due to his extreme hearing problem and meant to report that his tinnitus had its onset in service and had been on-going since that time.  The Board points out that the extent of the Veteran's hearing loss is non-compensable and he wears hearing aids.  In addition, the June 2011 fails to note that the Veteran had any difficulty hearing questions put to him during the examination.  Moreover, on examination, he gave a very specific answer regarding the time of onset of his tinnitus, reflecting total understanding of the question.  Finally, the Board notes that it was not until months after that VA examination that the Veteran identified any such problem, and only after the claim was denied in August 2011.  In light of such circumstances, the Board fails to find the Veteran's statement regarding an alleged misunderstanding to be persuasive or credible and instead believes it to have a self-serving motivation.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In light of the totality of the evidence, the Board finds that the Veteran's lay statements with respect to the onset and continuity of his tinnitus symptomatology are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  Such an account of the Veteran's reported history of continued symptoms of tinnitus in and since service is inconsistent with, and in fact contradicted by other evidence of record.  Moreover, the record is entirely negative for any lay or clinical indications of tinnitus until nearly 50 years after the Veteran's discharge from service, at which point it was initially claimed.  Ultimately, the body of the evidence reflects that to the extent any statement from the Veteran can be read to assert constant tinnitus since service, such a statement lacks credibility, is unsubstantiated, contradicted by the evidence of record, and may be largely driven by a pursuit of compensation.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). Consequently, service connection for tinnitus based on lay contentions of continuity and chronicity since service, is not warranted.   

Furthermore, lay assertions from the Veteran as to the etiology of his tinnitus (specifically that it is service related due to acoustic trauma sustained therein) are not consistent with the clinical findings or the most probative evidence of record, the June 2011 VA opinion.  While the Veteran may believe his currently manifested tinnitus is related to service, he is not a medical professional with training sufficient to diagnose a medical condition or opine as to medical etiology.  The evidence of record does not establish continuity and chronicity of tinnitus since service either by virtue of lay or clinical evidence, or establish or even suggest a relationship between currently manifested tinnitus and service (or any incident therein).  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, for the reasons explained above, the lay statements and contentions of the Veteran as to the etiology and onset of his tinnitus are of lower probative value when compared to the clinical evidence and VA medical opinion on file.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.). 

In addition, the articles on file in this case provide no support for the Veteran's claim.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Such circumstances are not found in this case.  

In summary, entitlement to service connection for tinnitus is not warranted for the reasons explained herein.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  

B. Compensable Initial Rating - Bilateral Hearing Loss

By rating action of August 2011, service connection was granted for bilateral hearing loss for which an initial non-compensable evaluation was assigned, effective from March 31, 2011, the date of receipt of the original service connection claim. 

The evidence considered at the time of the June 2009 rating decision includes the Veteran's DD Form 214, which indicated that he served in the United States Air Force from November 1950 to November 1954 and from October to November 1962, with a primary MOS of aircraft mechanic.  

Also considered was a VA audiological evaluation conducted in December 2010.  A history of noise exposure in service was reported.  Findings for pure tone thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
65
70
75
LEFT
40
50
60
65
75

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was approximately 75 bilaterally.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  Mild sloping to severe sensorineural hearing loss bilaterally was assessed.  

VA records reflect that the Veteran was fitted for hearing aids in March 2011.  

The file contains a lay statement from the Veteran's wife dated in May 2011.  She indicated that the Veteran had been hard of hearing since she met him in 1994, and that the condition had gotten progressively worse.  She indicated that she had to speak loudly and repeat everything she said and that he kept the TV volume at a painfully loud level.  

A VA audio examination was conducted in June 2011 and the claims file was reviewed.  The Veteran complained of both tinnitus and hearing loss.  He gave a history of working as a flightline mechanic during service, sustaining acoustic trauma from F-89 and F-84 bombers and from loud trucks, with no hearing protection.  Findings for pure tone thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
450
60
70
705
LEFT
40
50
65
75
75

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was approximately 62.5 in the right ear and 66.25 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Mild to severe sensorineural hearing impairment bilaterally was assessed.  The examiner indicated that the Veteran's discharge examination had revealed normal hearing acuity and that there was no entrance examination, so there was no way to assess whether a threshold shift occurred during service.  As a result, the examiner opined that it was at least as likely as not that hearing impairment was caused or aggravated by military noise exposure.  It was also noted that the Veteran's hearing impairment did not prevent the attainment of gainful employment.  

In a July 2011 addendum, another VA audiologist opined that it was at least as likely as not that hearing impairment was caused or aggravated by military noise exposure.  

In a statement provided in September 2011, the Veteran indicated that his hearing condition warranted a higher rating.  He mentioned that he had been issued hearing aids earlier in the year and was having trouble with them.  He stated that even with the hearing aids, he was having trouble hearing conversation and listening to a TV.  

The file contains a private audiogram of November 2011.  The audiogram findings were not fully interpreted as the numeric level of hearing deficit in hertz was not specified; however interpreted most favorably to the Veteran, the audiogram findings for pure tone thresholds, in decibels, appear to have been recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
XX
50
60
65
65
LEFT
XX
45
60
65
65

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was approximately 60 in the right ear and 58.75 in the left ear.  It does not appear that speech recognition testing using the Maryland CNC was undertaken.  

The file contains a statement from a private hearing aid center dated in November 2011 indicating that the Veteran had come to the office to see if his medical records were available.  It was mentioned that the previous owner had destroyed all records from 1994 forward.  However, the Veteran located an old hearing aid and it was confirmed that this was from the hearing aid center and had been purchased in 1992, which the author explained indicated that the Veteran had history of hearing loss for many years.  

Also provided for the record was an article from an ActiveLiving Newsletter of December 2011 titled, "Are you Aware of Your Hearing Loss."

In 2012, additional evidence was provided for the record consisting of excerpts from the "American Family Medical Association Family Medical Guide" relating to how the ear works; occupational hearing loss; and sound and noise levels. 

Analysis

The Veteran contends that an initial compensable evaluation is warranted for bilateral hearing loss. 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58  (1994); Solomon v. Brown, 6 Vet. App. 396, 402  (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests. The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

Pertinent to the appeal period, the file includes two examination reports under which the Veteran's hearing loss may be evaluated, both based on VA audiological testing.  In this regard, the Board points that the file contains a third private audiogram of November 2011, which did not measure the Veteran's speech discrimination using the Maryland CNC test.  

The November 2011 audiogram test results indicated that the Veteran had a right ear pure tone hearing threshold average of 60 and left ear pure tone hearing threshold average of 58.75; comporting with Level IV hearing loss bilaterally under table VIA, used for evaluating puretone thresholds only.  The combined percentage evaluation under Table VII for Level IV (better ear) and IV (poorer ear) hearing impairment is 10 percent.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  However, the provisions of 38 C.F.R. § 4.85(c) specifically indicate that findings made under table VIA will only be used when an examiner certifies that the use of speech discrimination testing is not appropriate due to language difficulties, inconsistent speech discrimination or pursuant to the provisions of 38 C.F.R. § 4.86.  None of those circumstances are applicable here.  Accordingly, the November 2011 audiogram results may not be considered for rating purposes in this case.   

The December 2010 VA examination report indicated that the Veteran had a right ear pure tone hearing threshold average of 75 and a speech recognition score of 92 percent; comporting with Level II hearing under table VI.  With respect to the Veteran's left ear, the 2010 VA audiogram indicated a pure tone hearing threshold average of 75 and a speech recognition score of 84 percent.  This comports with Level III hearing under table VI.  The combined percentage evaluation under Table VII for Level II (better ear) and III (poorer ear) hearing impairment is noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 

The most recent June 2011 VA examination report indicated that the Veteran had a right ear pure tone hearing threshold average of 62.5 and a speech recognition score of 96 percent; comporting with Level II hearing under table VI.  With respect to the Veteran's left ear, the 2011 VA audiogram indicated a pure tone hearing threshold average of 66.25 and a speech recognition score of 92 percent.  This also comports with Level II hearing under table VI.  The combined percentage evaluation under Table VII for Level II (better ear) and II (poorer ear) hearing impairment is noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

The provisions of 38 C.F.R. § 4.86(a) or (b) pertaining to exceptional patterns of hearing impairment are not applicable to the findings made during this portion of the appeal period.  In this regard, no testing conducted at any time during the appeal period has revealed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) of 55 decibels or more in either ear, nor has a pure tone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, been shown in either ear.  As such, there is no basis for the assignment of a compensable evaluation based on application of the provisions of 38 C.F.R. § 4.86, either alone or in conjunction with application of the benefit of the doubt afforded under 38 C.F.R. § 3.102. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  Here, aside from general complaints of hearing difficulty, the Veteran had no specific complaints of functional effects caused by hearing loss.  The Martinak case does not compel or require the assignment of an increased or compensable evaluation for functional impairment attributable to hearing loss.  The fact remains that numeric designations and hence disability evaluations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, without resort to subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, such mechanical application warrants the assignment of an initial noncompensable rating for bilateral hearing loss and no more. 

Accordingly, the Board can find no basis for the assignment of an initial compensable evaluation for any portion of the appeal period.  The Veteran is certainly competent to report his symptoms, as is his spouse to observe them.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected hearing loss warrants a higher evaluation, and that the Veteran's spouse has urged the same, the medical findings do not support these contentions.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the lay statements of the Veteran and his spouse, provided in support of a claim for monetary benefits.  Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein.  Further, the articles presented for the record contain no audiological data specific to the Veteran and therefore are of essentially no probative value in this case.

In summary, entitlement to an initial compensable rating for bilateral hearing loss is not warranted.  See Fenderson, supra.  As discussed herein, there is no basis for the assignment of increased or staged ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied. 

C. Extra-schedular Considerations and TDIU

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's manifestations of his service-connected hearing loss cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Although the Veteran contends that his bilateral hearing warrants a compensable evaluation, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate and the record contains no evidence showing the Veteran is entitled to a higher rating at any point during the instant appeal; therefore no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the current noncompensable evaluation is appropriate and that there is no basis for awarding a higher evaluation for bilateral hearing loss.  38 C.F.R. § 4.85.  Thus, it is apparent that the currently assigned noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects the degree of his hearing loss as evaluated under the provisions of 38 C.F.R. §§ 4.85.  The Board also points out that the record contains no actual indication of marked interference with employment or any periods of hospitalization related to service-connected hearing loss.  Accordingly, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted. 

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to his service-connected bilateral hearing loss, nor has the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted. 


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Referral for consideration of an increased disability rating for bilateral hearing loss on an extraschedular basis is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


